NOTICE OF ALLOWABILITY
Applicant’s response, filed 04/06/2021, to the previous office action has been considered and made of record. Claims 1-3, 6-11, 13, 15, 19-22, and 25 are pending further examination.

Response to Amendments and Arguments
Applicant’s arguments, see page 2 of Applicant’s Remarks filed on 04/06/2021, with respect to the previously presented 35 USC 112(b) rejection of claim 11 for antecedent basis issues have been fully considered and are persuasive. Applicant’s arguments are persuasive because claim 11 has been amended to rectify the issue.  Therefore, the previously presented 35 USC 112(b) rejection of claim 11 has been withdrawn.
Applicant’s arguments, see pages 2-7 of Applicant’s Remarks filed on 04/06/2021, with respect to the previously presented 35 USC 102 and 35 USC 103 prior art rejections of the previously presented claims 1-4, 8-11, 13, 15-16, 19-22, and 25 have been considered and are persuasive. Applicant’s arguments are persuasive for at least the reason that the independent claims of the currently amended 04/06/2021 claimset have incorporated subject matter indicated as allowable in the previous office action. Therefore, the previously presented prior art rejections of claims 1-4, 8-11, 13, 15-16, 19-22, and 25 have been withdrawn.

Reasons for Allowance
Claims 1-3, 6-11, 13, 15, 19-22, and 25 (renumbered 1-16 for issue) are allowed  
The following is a statement of reasons for allowance of the claimed subject matter:
The allowable subject matter of previously presented Dependent claims 5 and 17 have introduced claim limitations into the currently amended independent claims 1, 13, and 25 of claimset 04/06/2021 further requiring the determination of a “first high pass value for each pixel  the use of a high pass type Laplacian filtering (convolving step 310 of Fig 3) to determine the edge value for each of a plurality of pixels of the image data. Ali has not further disclosed the application of a low pass and subtraction thereof with the input image data to generate a “first high pass value for each pixel of the image data”. Ali in view of Georgiev have filter disclosed producing an extended image data to facilitate the Laplacian filtering process. The Applicant cited and known prior art have disclosed known methods of decomposition of bands of image data to produce a plurality of scale image data for use in edge detection, but said prior art discloses (see at least Ziou et al “A Multi-Scale Edge Detector”) the generation of an original image data scale image and one or more lower resolution/scale/band image values. Neither the known or cited prior art or reasonable combinations thereof have disclosed the presently claimed invention of the currently presented independent claims 1, 13, and 25 or claims 2-3, 6-11, 14-15, and 19-22 depending therefrom. For at least the above discussed reasoning claims 1-3, 6-11, 13-15, 19-22 and 25 are in condition for allowance over the prior art.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”





Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN J BLOOM whose telephone number is (571)272-9321.  The examiner can normally be reached on 9:30AM - 6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kim Vu can be reached on (571) 272-3859.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/NATHAN J BLOOM/Examiner, Art Unit 2666                                                                                                                                                                                                        




	/KIM Y VU/               Supervisory Patent Examiner, Art Unit 2666